Citation Nr: 1033960	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  08-13 320A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss, right 
ear.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for asbestosis.

4.  Entitlement to service connection for diabetes mellitus, type 
II, as a result of herbicide exposure.

5.  Entitlement to service connection for a heart disorder, as 
secondary to diabetes mellitus, type II.

6.  Entitlement to service connection for kidney disease, to 
include kidney stones, as secondary to diabetes mellitus, type 
II.

7.  Entitlement to service connection for peripheral neuropathy 
of the right lower extremity, as secondary to diabetes mellitus, 
type II.

8.  Entitlement to service connection for peripheral neuropathy 
of the left lower extremity, as secondary to diabetes mellitus, 
type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1959 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in June 2007 and April 2009 by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In April 2010, the Veteran 
testified at a personal hearing before the undersigned Veterans 
Law Judge.  A copy of the transcript of that hearing is of 
record.  At his hearing the Veteran clarified that his heart, 
kidney, and peripheral neuropathy claims arose secondary to his 
diabetes mellitus; therefore, direct service connection as to 
these matters are not issues for appellate review.  Additional 
evidence in support of the claim was received with a waiver of 
agency of original jurisdiction consideration in June 2010.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of this appeal has been obtained.  

2.  Hearing loss, right ear, was not manifest during active 
service, was not manifest to a compensable degree within one year 
of service, and is not shown to have developed as a result of an 
established event, injury, or disease during active service.

3.  Tinnitus was not manifest during active service and is not 
shown to have developed as a result of an established event, 
injury, or disease during active service.

4.  Asbestosis was not manifest during active service and is not 
shown to have developed as a result of an established event, 
injury, or disease during active service.

5.  The Veteran's service aboard a deep-water naval vessel 
offshore, including in Da Nang harbor, did not involve visitation 
to the Republic of Vietnam and he may not be presumed to have 
been exposed to an herbicide including Agent Orange.

6.  Diabetes mellitus was not manifest during active service, was 
not manifest to a compensable degree within one year of service, 
and is not shown to have developed as a result of an established 
event, injury, or disease during active service.

7.  A heart disorder is not shown to have developed as a result 
of a service-connected disability.

8.  Kidney disease, to include kidney stones, is not shown to 
have developed as a result of a service-connected disability.

9.  Peripheral neuropathy of the right lower extremity is not 
shown to have developed as a result of a service-connected 
disability.

10.  Peripheral neuropathy of the left lower extremity is not 
shown to have developed as a result of a service-connected 
disability.


CONCLUSIONS OF LAW

1.  Hearing loss, right ear, was not incurred or aggravated as a 
result of active service nor may service connection be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Tinnitus was not incurred or aggravated as a result of active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

3.  Asbestosis was not incurred or aggravated as a result of 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

4.  Diabetes mellitus was not incurred or aggravated as a result 
of active service nor may service connection be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

5.  A heart disorder was not incurred or aggravated as a result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

6.  Kidney disease, to include kidney stones, was not incurred or 
aggravated as a result of a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2009).

7.  Peripheral neuropathy of the right lower extremity was not 
incurred or aggravated as a result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2009).

8.  Peripheral neuropathy of the left lower extremity was not 
incurred or aggravated as a result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have been 
fulfilled by information provided to the Veteran in letters from 
the RO dated in November 2006 and July 2007.  Those letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist in completing his claims and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing 
the sentence in subsection (b)(1) stating that VA will request 
the claimant provide any evidence in the claimant's possession 
that pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises "[u]pon 
receipt of a Notice of Disagreement" or when "as a matter of 
law, entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The Court in Dingess/Hartman has held that the VCAA notice 
requirements applied to all elements of a claim.  An additional 
notice as to these matters was provided in the July 2007 letter.  
The notice requirements pertinent to the issues on appeal have 
been met and all identified and authorized records relevant to 
these matters have been requested or obtained.  The available 
records include service treatment and personnel records, VA and 
non-VA treatment and examination records, a statement from a 
former employer, an employee handbook and safety information from 
his former employer, publically available service department and 
historical organization information, an April 2008 service 
department report, and the Veteran's statements and testimony in 
support of the claims.  At his personal hearing in April 2010 he 
testified that he sought medical attention for hearing loss 
during active service, but that he believed his treatment was 
never documented by a written report.  He also stated he was 
never provided a hearing test during active service.  The Board 
finds further attempts to obtain additional evidence in this case 
would be futile.  

The Court has held that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that VA medical opinions 
obtained in this case are adequate as they are predicated on a 
substantial review of the record and medical findings and 
consider the Veteran's complaints and symptoms.  Accordingly, the 
Board finds that VA's duty to assist with respect to obtaining a 
VA examination or opinion with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).  The available medical 
evidence is sufficient for adequate determinations.  There has 
been substantial compliance with all pertinent VA law and 
regulations and to move forward with the claims would not cause 
any prejudice to the appellant.

Service Connection Claims
Laws and Regulations

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).  

Service connection can be granted for certain diseases, including 
an organic disease of the nervous system (sensorineural hearing 
loss) and diabetes mellitus, if manifest to a degree of 
10 percent or more within one year of separation from active 
service.  Where a veteran served 90 days or more of continuous, 
active military service during a period of war and certain 
chronic diseases become manifest to a degree of 10 percent within 
one year from date of termination of service, such disease shall 
be presumed to have been incurred in or aggravated by service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009). 

The Court, however, has held that even though a disease is not 
included on the list of presumptive diseases a nexus between the 
disease and service may nevertheless be established on the basis 
of direct service connection.  See Stefl v. Nicholson, 21 Vet. 
App. 120, 123 (2007).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that when a claimed 
disorder is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

VA regulations provide that service connection may be established 
on a secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2009).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately aggravated by 
a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).  Where a service-connected disability 
aggravates a nonservice-connected condition, a veteran may be 
compensated for the degree of disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App. at 448.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal 
Circuit has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Court has also held that medical evidence is required to 
demonstrate a relationship between a present disability and the 
continuity of symptomatology demonstrated if the condition is not 
one where a lay person's observations would be competent.  See 
Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; 
however, VA may make credibility determinations as to whether the 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay 
evidence is competent and sufficient in a particular case is an 
issue of fact and that lay evidence can be competent and 
sufficient to establish a diagnosis when (1) a layperson is 
competent to identify the medical condition (noting that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal 
Circuit held that the lay evidence presented by a veteran 
concerning his continuity of symptoms after service may generally 
be considered credible and ultimately competent, regardless of a 
lack of contemporaneous medical evidence.  The Federal Circuit 
has also recognized the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102 (2009).

Hearing Loss, Right Ear, and Tinnitus

A hearing loss disability for VA compensation purposes is defined 
by regulation and impaired hearing is considered to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2009).  

Once the requirements of 38 C.F.R. § 3.385 have been met and a 
present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to whether 
the current hearing disorder is related to service.  In 
particular, the Court has held that 38 C.F.R. § 3.385 operates to 
establish when a measured hearing loss is, or is not, a 
"disability" for which compensation may be paid, provided that 
the requirements for service connection are otherwise met.  
Hensley v. Brown, 5 Vet. App. 155 (1993) (citing CURRENT MEDICAL 
DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder et. al. eds., 
1988).  Even if a Veteran does not have a hearing loss disability 
for VA compensation purposes recorded during service, service 
connection may still be established if post-service evidence 
satisfies the criteria of 38 C.F.R. § 3.385 and the evidence 
links the present hearing loss to active service.  Id. at 158.  
The threshold for normal hearing is 0 to 20 decibels.  Id. at 
157.

In this case, the Veteran's available service treatment records 
are negative for complaint, treatment or diagnosis of hearing 
loss or tinnitus.  An October 1974 reserve re-affiliation 
examination revealed hearing acuity of 15/15 on whispered and 
spoken voice testing.  The Veteran denied any history of hearing 
loss or ear trouble in a September 1974 report of medical 
history.  Service records show the Veteran's duties during active 
service included as a machinist's mate.  In statements in support 
of his claim the Veteran asserted that he was exposed to loud 
noise while working in engine rooms aboard ship.

Private medical records dated in April 2006 from J.H. M.D., an 
ear, nose, and throat (ENT) specialist, noted the Veteran had 
been referred with a chief complaint of ringing in the ears and a 
several month history of right ear pressure with persistent 
ringing in the ears.  He denied any dizziness or change in 
hearing.  An audiogram was provided in graphic form.  It was 
noted that magnetic resonance imaging of the brain was normal and 
that his hearing loss was probably due to a past inner ear 
infection.  The physician stated that the Veteran was informed 
that his hearing loss was probably not related to a recent ear 
cleaning because the problem was with the hearing nerve and not 
to the ear drum.  An additional audiogram in graphic form dated 
in December 2007 was subsequently provided for the record.

In correspondence dated in December 2007 B.S., the safety 
coordinator for the Veteran's former employer, noted that the 
company had a hearing conservation program in which the Veteran 
had participated.  It was noted that employees were trained and 
taught the proper use of hearing protective devices and required 
to wear earplugs or earmuffs in the noisier areas.  The Veteran 
also provided copies of an employee handbook and safety 
information from his former employer addressing the use of 
hearing protective devices.  

On VA examination in May 2007 the Veteran reported the onset of 
hearing loss during active service in 1967 and the initial onset 
of tinnitus in the 1970's that recurred with progressive 
manifestations of a high-pitched sound.  He stated that during 
service he was exposed to engine room noise, flight deck and 
aircraft carrier shipboard noise, and diesel engine noise without 
hearing protection.  He reported 26-years of periodic post-
service exposure to industrial machinery with hearing protection.  
He also noted an acute hearing loss and a plugged sensation in 
the right ear in 2006 and 2007 due to cerumen with regular 
feelings of pressure in the right ear.  

On authorized audiological evaluation in May 2007, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
50
55
60
LEFT
15
10
5
25
40

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 96 percent in the left ear.  The 
examiner noted that otoscopic inspection was unremarkable.  Type 
A tympanograms were consistent with pure tone findings and middle 
ear system functions were within normal limits.  Contralateral 
acoustic reflexes and speech recognition thresholds were 
consistent with pure tone thresholds.  Overall response 
reliability was good.  Stenger's testing was negative in the 
right ear.  The diagnoses included asymmetric high frequency 
hearing loss, worse in the right ear, and bilateral subjective 
tinnitus.  

In response to a request for an opinion as to whether the Veteran 
had a right ear hearing loss or tinnitus as a result of military 
acoustic trauma the examiner stated that the issue could not be 
resolved without resort to mere speculation.  It was noted, 
however, that the Veteran's tinnitus was consistent with his 
hearing loss and that it was as likely as not due to the same 
etiology.  Military acoustic trauma was conceded and it was noted 
that the Veteran report the onset of hearing loss during service 
and the onset of tinnitus shortly after separation.  The examiner 
stated the Veteran's current asymmetric hearing loss worse in the 
right ear was somewhat inconsistent with his reported military 
noise exposure in that he did not report more noise exposure on 
the right side and that the private medical evidence 
demonstrating a plugged sensation well after separation was 
possible evidence of a non-military contributing etiology.  It 
was further noted that his civilian noise exposure and the normal 
aging process were likely significant contributors to his current 
hearing loss and tinnitus.  The examiner reiterated his opinion 
that with the lack of available information as to the Veteran's 
auditory/hearing status in the later years of his military career 
it was not possible to state with any medical certainty the 
etiology of his right ear hearing loss and tinnitus.  

On VA examination in May 2008 the Veteran reiterated his claim of 
noise exposure during active service.  He reported military noise 
exposure, including due to steam and diesel engines, boilers, and 
generator, without hearing protection.  He stated he always wore 
ear protection during his 26-year history of industrial noise 
exposure and he denied any recreational noise exposure.  On an 
authorized audiological evaluation pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
40
55
55
LEFT
15
5
10
25
40

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.  The 
examiner, M.F.L., an audiologist, noted that otoscopy was 
unremarkable, that immitance testing revealed Type A tympanograms 
indicating normal middle ear pressure and compliance, and that 
ipsilateral acoustic reflexes were present at normal sensation 
levels.  Reliability was good and pure tone Stenger's testing was 
negative.  The diagnoses included mild to moderately severe right 
ear sensorineural hearing loss and mild left ear hearing loss.  
The examiner noted that an etiology opinion could not be provided 
without resort to mere speculation, but that the Veteran's 
hearing loss was asymmetrical which was atypical of the noise 
exposure he described.

In February 2009 private medical records from the Veteran's 
former employer were received by VA and added to the record.  The 
records include audiograms in graphic form from testing in 
February 1992 (presumed date based upon the Veteran's reported 
age), February 1994, and March 1996.  The reports show the 
Veteran denied ringing or buzzing in the ears during the past 
year in the February 7, 1992, report, but complained of 
ringing/buzzing in the report dated February 23, 1994.  In the 
latter report the Veteran also stated he was exposed to noise in 
his present work location and that he did not wear any ear 
protection.  The March 1996 report noted a history of right ear 
tinnitus.  Hearing thresholds in March 1996, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
10
30
LEFT
15
20
40
45
50

Reports dated in May 1997, May 1998, and May 1999 revealed right 
ear tinnitus and noted plugs were used for ear protection.  Test 
results on a March 2002 report are not legible on the copy 
provided.  Hearing thresholds in May 1997, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
10
30
LEFT
15
15
40
45
45




Hearing thresholds in May 1998, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
10
35
LEFT
15
20
45
55
55

Hearing thresholds in May 1999, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
10
30
LEFT
20
20
45
50
55

Hearing thresholds in May 2000, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
5
25
LEFT
25
20
45
50
50

On VA examination in March 2009 the Veteran complained of 
bilateral hearing loss since military service.  He stated that 
when he complained of hearing loss and tinnitus during active 
service he was told it was due to wax buildup.  He reported he 
was exposed to engine room noise and airfield jet noise without 
ear protection.  He denied any recreation noise exposure and 
stated he wore ear protection in his post-service employment as a 
machinist repairman.  He reported that he had tinnitus that had 
existed since active service.  



On an authorized audiological evaluation in March 2009, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
30
40
LEFT
20
25
45
55
65

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 98 percent in the left ear.  The 
examiner, M.F.L., noted that otoscopy was unremarkable, that Type 
A tympanograms indicated normal middle ear pressure and 
compliance, and that ipsilateral acoustic reflexes were present 
at normal sensation levels.  Reliability was good.  The diagnoses 
included moderate to moderately severe right ear sensorineural 
hearing loss and mild left ear hearing loss.  The examiner noted 
that an etiology opinion as to right ear hearing loss could not 
be provided without resort to mere speculation due to the lack of 
audiology examination reports in service dated after 1967.  It 
was noted, however, that a 1992 employment-related audiology 
report indicated normal left ear hearing and that the Veteran 
denied tinnitus at that time.  The examiner concluded that the 
1992 report demonstrated a left ear hearing loss was a post-
service occurrence, but that it was "possible" that the 
Veteran's right ear hearing loss was present during active 
service.  

In statements and testimony in support of his claim the Veteran 
described the type of noise to which he was exposed aboard ships 
during active service.  He testified that he sought medical 
attention during active service, but was never sent to have his 
hearing checked to try to diagnose the problem.  He reported he 
had his ears flushed out once while serving on an aircraft 
carrier and that he believed this treatment was never documented 
by a written report.  He stated he was never provided a hearing 
test during active service.  He testified that during post-
service employment he wore double ear protection 99 percent of 
the time.  He noted he began working for the company for which he 
worked 28 years in 1974 and that he first notice a deterioration 
in his hearing in the mid 1980's.  He stated he first noticed 
ringing in the ears during active service, but that he did not 
realize it as a problem until after service.

Based upon the evidence of record, the Board finds that the 
Veteran's right ear hearing loss and tinnitus were not manifest 
during active service and are not shown to have developed as a 
result of an established event, injury, or disease during active 
service.  His right ear hearing loss was not manifest to a 
compensable degree within one year of service.  The overall 
evidence of record in this case is persuasive against his claim.  
While the Veteran is competent to report what he has experienced, 
his statements as to having hearing loss and tinnitus during 
active service and that it continued after service are 
inconsistent with the reports of medical history he provided in 
association with his military reserve service examination in 
September 1974 and during an employment examination in February 
1992.  This lessens the weight to be accorded to these 
assertions.

The Board also notes that the Veteran's reports of hearing loss 
and tinnitus are considered to warrant a lesser degree of 
probative weight because they were provided so many years after 
the fact.  The Court has held that the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability may be considered evidence 
against a claim of service connection.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).  

The Court has held that medical evidence that is too speculative 
to establish nexus is also insufficient to establish a lack of 
nexus.  McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).  The 
Court has held, however, that if a physician is able to state 
that a link between a disability and an in-service injury or 
disease is "less likely than not," or "at least as likely as 
not," he or she can and should give that opinion.  It was 
further noted that there is no need to eliminate all lesser 
probabilities or to ascertain greater probabilities.  See Jones 
v. Shinseki, 23 Vet. App. 382, 388 (2010).  The Court has held 
that the use of cautious language does not always express 
inconclusiveness in a doctor's opinion on etiology, and such 
language is not always too speculative for purposes of finding a 
claim well grounded.  See Lee v. Brown, 10 Vet. App. 336, 339 
(1997).

The May 2007 VA examiner conceded that the Veteran was exposed to 
acoustic trauma during active service, but stated that his 
hearing loss was asymmetric and somewhat inconsistent with his 
military noise exposure.  Although the May 2008 and May 2009 VA 
audiology examiner indicated that an etiology opinion as to the 
Veteran's right ear hearing loss could not be provided without 
resort to speculation.  The examiner is shown to have reviewed 
the evidence of record and to have concluded that it was less 
likely that the Veteran asymmetric right ear hearing loss 
developed as a result of military service.  The examiner also 
concluded based upon a review of the Veteran's employment 
examination reports that symptoms of tinnitus had been denied in 
1992.  The Board finds these opinions are cautious, but not 
inconclusive.  It is also significant to note that it was the 
opinion of the Veteran's April 2006 ENT specialist that his right 
ear hearing loss was probably due to a past inner ear infection.  
The overall evidence demonstrates that the Veteran's right ear 
hearing loss and tinnitus symptomatology was not manifest 
continuously after service and that his right ear hearing loss is 
inconsistent with his reported noise exposure during active 
service.  

While the appellant may sincerely believe that he has hearing 
loss and tinnitus as a result of service, he is not a licensed 
medical practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 Vet. 
App. 91; Espiritu, 2 Vet. App. 492.  Therefore, entitlement to 
service connection for right ear hearing loss and tinnitus is not 
warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The preponderance of the evidence is against the 
Veteran's claims.



Asbestosis

In cases involving asbestos exposure, the claim must be analyzed 
under VA administrative protocols.  Ennis v. Brown, 4 Vet. App. 
523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  Although 
there is no specific statutory or regulatory guidance regarding 
claims for residuals of asbestos exposure, VA has several 
guidelines for compensation claims based on asbestos exposure.  
VBA Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 
MR), Part IV, Subpart ii, Chapter 2, Section C, Subsection h 
(Dec. 13, 2005).  

As an initial matter, the Board notes that the Veteran's exposure 
to asbestos is conceded in this case.  All necessary development 
for claims based upon asbestos exposure has been completed.  The 
record clearly demonstrates that his duties aboard ship during 
his period of active service would have exposed him to asbestos.  
The determinative issue in the present appeal involves whether 
the Veteran has a present disability as a result of asbestos 
exposure.  

Based upon the evidence of record, the Board finds that 
asbestosis was not manifest during active service and is not 
shown to have developed as a result of an established event, 
injury, or disease during active service.  The persuasive medical 
evidence demonstrates no present asbestosis nor diagnosis of any 
other present respiratory disability related to asbestos 
exposure.  A February 2007 private computerized tomography (CT) 
scan revealed two small nodules in the right lung base of 
indeterminate cause, but potentially representing small 
intraparenchymal lymph nodes.  A March 2009 VA examination, 
however, found no objective evidence of asbestosis and no 
evidence of restrictive respiratory defect on pulmonary function 
testing.  It was noted that review of a February 2009 private CT 
scan provided by the Veteran revealed no areas of abnormal 
nodules in the right or left lungs and no evidence of abnormally 
enlarged mediastinal lymph nodes.  It was further noted that a 
review of the February 2007 private CT scan revealed no discrete 
pulmonary nodules, acute infiltrates, interstitial pulmonary 
fibrosis, emphysema, bronchiectasis, or mediastinal 
lymphadenopathy.

The Veteran may sincerely believe that he has asbestosis or a 
chronic lung disorder as a result of asbestos exposure during 
active service; however, the competent evidence demonstrates no 
present disability related to his asbestos exposure.  The Court 
has held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such incidents 
have resulted in a disability. In the absence of proof of a 
present disability, there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  Therefore, the Board 
finds entitlement to service connection is not warranted.  The 
preponderance of the evidence is against the Veteran's claim as 
he is not shown to have had the claimed disability during the 
period of his appeal. 

Diabetes Mellitus and Related Claims

VA regulations provide that certain disorders associated with 
herbicide agent exposure in service may be presumed service 
connected.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.  Veterans diagnosed with an enumerated disease 
who, during active service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307.  

Service in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii).  The Federal Circuit has held that 
§ 3.307(a)(6)(iii) was reasonably interpreted by VA as requiring 
that a servicemember had actually set foot within the land 
borders of Vietnam in order to be entitled to statutory 
presumptions of herbicide exposure and service connection.  Haas 
v. Peake, 525 F.3d 1168 (2008), cert denied, 129 S.Ct. 1002, 173 
L.Ed 2d 315 (2009).  

VA's General Counsel has held that service on a deep-water naval 
vessel off the shores of Vietnam may not be considered service in 
the Republic of Vietnam and that a veteran must demonstrate 
actual duty or visitation in the Republic of Vietnam to have 
qualifying service.  VAOPGCPREC 27-97 (July 23, 1997).  VA 
reiterated its position that service in deep-water naval vessels 
offshore of Vietnam (as opposed to service aboard vessels in 
inland waterways of Vietnam (blue water versus brown water)) is 
not included as "service in the Republic of Vietnam" for 
purposes of presumptive service connection for Agent Orange 
diseases.  See 66 Fed. Reg. 23166 (May 8, 2001) (comments 
announcement of the final rule adding diabetes to the list of 
Agent Orange presumptive diseases).

The Court, however, has held that even though a disease is not 
included on the list of presumptive diseases a nexus between the 
disease and service may nevertheless be established on the basis 
of direct service connection.  See Stefl v. Nicholson, 21 Vet. 
App. 120, 123 (2007) ("The existence of presumptive service 
connection for a condition based on exposure to Agent Orange 
presupposes that it is possible for medical evidence to prove 
such a link before the National Academy of Sciences recognizes a 
positive association.").  

In this case, the Board notes that the Veteran does not claim, 
nor is there any indication, that his type II diabetes mellitus 
was manifest during active service.  He contends that he 
developed diabetes mellitus and residual heart, kidney, and 
peripheral neuropathy disabilities as a result of exposure to 
herbicides during service offshore of the Republic of Vietnam.  
The Veteran's service records show he received medals including 
the Vietnam Service Medal and the Vietnam Campaign Medal.  The 
Board also notes that the Veteran reported, and the evidence of 
record confirms, that he served with the USS Shangri La on June 
21, 1970, when the ship, an aircraft carrier, entered the 
Republic of South Vietnam territorial waters and stood in the 
harbor at Da Nang receiving vitally needed parts delivered by 
helicopter.  The Veteran reported that he never left his ship 
while in Da Nang harbor and that he never set foot on land in the 
Republic of Vietnam.  He stated he was topside briefly when the 
ship entered the harbor close enough that he could see the 
airfield, but he was unable to estimate the distance between the 
ship and land.  There is no evidence he was actually exposed to 
any herbicide agent either while standing topside as his ship 
entered the harbor at Da Nang, during service aboard ship in the 
waters offshore of the Republic of Vietnam, or at any other time 
during active service. 

On VA examination in August 1980 the Veteran reported that he 
developed diabetes mellitus in the mid 1970's as a result of 
herbicide exposure during the Vietnam War era.  The diagnoses 
included type II diabetes mellitus and coronary artery disease 
and bilateral lower extremity peripheral neuropathy as a result 
of diabetes mellitus.  The Veteran testified in April 2010 that 
he was first provided a diagnosis of diabetes mellitus shortly 
after his discharge from active service and that the diagnosis 
was provided by his family doctor, A.S., M.D.  In correspondence 
dated in May 2010 Dr. A.S. reported that he first saw the Veteran 
as a patient in April 1981 and that the earliest record of his 
having developed diabetes mellitus was in August 1991.

Based upon the evidence of record, the Board finds that the 
Veteran's service aboard a deep-water naval vessel offshore, 
including in Da Nang harbor, did not involve visitation to the 
Republic of Vietnam and that he may not be presumed to have been 
exposed to an herbicide including Agent Orange during active 
service.  The Board further finds that his diabetes mellitus was 
not manifest during active service, was not manifest to a 
compensable degree within one year of service, and is not shown 
to have developed as a result of an established event, injury, or 
disease during active service.  As his diabetes mellitus is found 
not to have developed as a result of active service, his heart 
disorder, kidney disease, to include kidney stones, and 
peripheral neuropathy of the right and left lower extremities are 
not shown to have developed as a result of a service-connected 
disability.  The Veteran may believe his diabetes mellitus 
developed as a result of active service, but he is not competent 
to provide medical opinions as to etiology.  There is no 
probative evidence of actual exposure to an herbicide during 
active service nor probative evidence of any symptoms of diabetes 
mellitus having been manifest during or for many years after 
service.  Therefore, entitlement to service connection for 
diabetes mellitus, a heart disorder, a kidney disorder, and 
peripheral neuropathy of the right and left lower extremities 
must be denied.  The preponderance of the evidence is against the 
claims.




ORDER

Entitlement to service connection for hearing loss, right ear, is 
denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for asbestosis is denied.

Entitlement to service connection for diabetes mellitus, type II, 
as a result of herbicide exposure, is denied.

Entitlement to service connection for a heart disorder, as 
secondary to diabetes mellitus, type II, is denied.

Entitlement to service connection for kidney disease, to include 
kidney stones, as secondary to diabetes mellitus, type II, is 
denied.

Entitlement to service connection for peripheral neuropathy of 
the right lower extremity, as secondary to diabetes mellitus, 
type II, is denied.

Entitlement to service connection for peripheral neuropathy of 
the left lower extremity, as secondary to diabetes mellitus, type 
II, is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


